ORDER

This Court having considered the Joint Petition for Reprimand by Consent filed herein pursuant to Maryland Rule 16-772, it is this 24th day of May, 2013,
ORDERED, by the Court of Appeals of Maryland, that Philip M. Kleinsmith, Respondent, is hereby reprimanded for professional misconduct in violation of Rules 1.1, 1.3, 1.4, 1.5, 1.16, 5.3 and 8.4(d) of the Maryland Lawyers’ Rules of Professional Conduct, corresponding to disciplinary violations for which he was reprimanded by the Supreme Court of Arizona pursuant to an Order filed March 20, 2012.